Title: From John Adams to Eliphalet Fitch, 12 May 1801
From: Adams, John
To: Fitch, Eliphalet



Dear Sir,
Newyork May 12th. 1801.—No. 16. Broadway.—

In writing to you, on the present Occasion, I have to express my Concern that I am disappointed in the Intention of paying my Respects to you and Mrs. Adams at Quincy, during the ensuing Summer.—The Gentleman, Whom I had appointed my Attorney in Jamaica, writes me that he has been very ill, and will be under the Necessity to take a Voyage to Europe for the Recovery of his Health; and thinks my Presence, for a few Months, will be indispensably necessary in making some Arrangements respecting the Estate.
I have therefore taken my Passage and expect to sail in the Brigt. Cruger from this Port in ten or twelve days.—
In whatever Climate my Destiny may devote me to reside I shall ever enquire after your Welfare and that of your worthy Family with affectionate Regard, and hear of the Continuance of every Blessing to you and them with very great Pleasure and Satisfaction. I beg you will offer my best Respects to Mrs. Adams and believe me to always with the highest Esteem, / Dear Sir, / Your obliged Friend & Relation
Elipht. Fitch
PS You stile me the Honourable, but I am only a plain Citizen.—Yet if a good Man, “Semper Honos, Laudesque manebunt.”—I have left out Nomenque as I wish my Christian Name may never be a Burthen to any human Being in future.—

